                                                                                        Jordan M. Smith

                                                                                          Akerman LLP
                                                                                       666 Fifth Avenue
                                                                                              20th Floor
                                                                                    New York, NY 10103

                                                                                         D: 212 880 3838
                                                                                         T: 212 880 3800
                                                                                         F: 212 880 8965
                                                                                      DirF: 212 905 6447
February 19, 2020                                                            Jordan.Smith@akerman.com


BY ECF                                                       Defendants’ request for oral argument is denied. If I find
Hon. Vernon S. Broderick                                     that oral argument would be helpful to me on this motion I
U.S. District Judge, Southern District of New York           will schedule it with the parties.
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 415
New York, NY 10007
                                                                                                              2/21/2020
Re:      Alfred Del Rio, et ano v. McCabe Weisberg & Conway, P.C., et al.
         No. 1:19-cv-10312-VSB
         Oral Argument Request

Dear Judge Broderick:

We represent New Rez LLC d/b/a Shellpoint Mortgage Servicing (Shellpoint) and The Bank of
New York Mellon f/k/a The Bank of New York, as trustee for the Certificateholders of CWALT
Inc., Alternative Loan Trust 2007-11T1, Mortgage Pass-Through Certificates, Series 2007-11T1
(BoNYM), two of the defendants in the above-referenced case. We filed a motion to dismiss the
complaint and strike class allegations yesterday.

We respectfully write pursuant to section 4(J) of Your Honor's individual rules to request this
motion be scheduled for oral argument after it is fully briefed. The Court-approved briefing
schedule calls for completion of briefing after defendants submit their reply papers on March 27,
2020.

Thank you for your consideration of this request.

Respectfully,

/s/ Jordan M. Smith

Jordan M. Smith

cc:      Alexander Kadochnikov, Esq. (by ECF)
         Candidus Dougherty, Esq. (by ECF)




akerman.com

52035526;1
